Citation Nr: 1527684	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-35 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has ischemic heart disease and is entitled to service connection on a presumptive basis due to his conceded exposure to herbicides in the Republic of Vietnam.  The Board finds that additional development is necessary prior to appellate review.

The record reflects that the Veteran underwent a diagnostic cardiac catheterization in September 2005 after presenting with angina.  The accompanying report noted disease in two locations, but did not diagnose a specific heart condition.  A November 2005 private treatment record noted "mild CAD" in passing, but subsequent VA and private cardiac stress tests, including April 2011 and June    2013 tests, have been negative for a heart condition.  In February 2011, the Veteran submitted an opinion from a private chiropractor who stated that the Veteran had symptoms that were "consistent with and strongly suggestive of ischemic heart disease" and were "directly and causally related to [herbicide] exposure," but who also stated that the diagnosis was provisional and recommended additional testing.  In May 2011, a VA examiner found that the Veteran did not have ischemic heart disease based on the results of an April 2011 stress test.  However, it is unclear whether she considered the results of the September 2005 cardiac catheterization when conducting the examination and issuing that finding.  Based on the foregoing, the Board finds that an additional VA examination that identifies all current heart conditions and, if he is not found to have ischemic heart disease, includes an opinion on whether any other heart condition identified is related to service, would aid in adjudication of the claim.

Additionally, the record reflects that the Veteran began receiving Social Security Administration (SSA) disability benefits in 2011.  It is unclear whether the claim  filed in connection with those benefits would provide relevant information concerning the issue on appeal.  On remand, the Veteran should be asked if his claim for SSA benefits included consideration of a heart condition.  If he responds in the affirmative, such records should be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Any outstanding private treatment records identified by the Veteran and any additional, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for  a heart condition since service.  After securing any necessary releases, request any records that are not duplicates of those already contained in the claims file. In addition, associate with the claims file updated VA treatment records.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Request that the Veteran identify whether his claim for SSA disability benefits included consideration of a heart condition.  If he responds in the affirmative, request copies of any SSA disability benefit determinations as    well as any copies of the medical records on which such determinations were based.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

3.  Schedule the Veteran for a VA heart examination to determine whether he suffers from ischemic heart disease, and if not, to obtain an opinion as to whether any currently diagnosed heart conditions are related to service or to 
his conceded herbicide exposure.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Does the Veteran currently have ischemic heart disease?  Please explain the medical basis for the conclusion reached and discuss the significance, if any, of the findings reported in connection with the Veteran's September 14, 2005 diagnostic cardiac catheterization.

(b) If the Veteran does not have ischemic heart disease, does he have any other diagnosed heart disability?  If so, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed heart condition arose during service or is otherwise related to any incident of service, including the Veteran's conceded exposure to herbicides?  Please explain the medical basis for the conclusion reached.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for a heart disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


